Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 1 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. : CRIMINAL NO. H-18-452
JAMES GYLLING DOVER, ;
Defendant §
PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas, and Kimberly Ann Leo, Assistant United States Attorney, and the
defendant, James Gylling Dover (“Defendant”), and Defendant's counsel, David Adler, pursuant
to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure, state that they have entered into
an agreement, the terms and conditions of which are as follows:

Defendant's Agreement

1. Defendant agrees to plead guilty to Counts 2 and 3 of the Indictment. Count 2 charges
Defendant with Receipt of Child Pornography, in violation of Title 18, United States Code,
Section 2252A(a)(2)(B) and 2252A(b)(1). Count 3 charges Defendant with Possession of Child
Pornography, in violation of Title 18, United States Code, Section 2252A(a)(5)(B) and
2252A(b)(2). Defendant, by entering this plea, agrees that he is waiving any right to have the
facts that the law makes essential to the punishment either charged in the indictment, or proved to
a jury or proven beyond a reasonable doubt.

Punishment Range

2. The statutory maximum penalty for a violation of Title 18, United States Code,

Section 2252A(a)(2)(B) and 2252A(b)(1), is imprisonment for not less than 5 years and not more

than 20 years and a fine of not more than $250,000.00. The statutory maximum penalty for a
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 2 of 17

violation of Title 18, United States Code, Section 2252A(a)(5)(B) and 2252A(b)(2), is
imprisonment for up to 10 years and a fine of not more than $250,000.00. Additionally, under
both Counts 2 and 3, Defendant may receive a term of supervised release after imprisonment of at
least 5 years to life. See Title 18, United States Code, sections Section 3583(k). Defendant
acknowledges and understands that if he should violate the conditions of any period of supervised
release which may be imposed as part of his sentence, then Defendant may be imprisoned for the
entire term of supervised release, without credit for time already served on the term of supervised
release prior to such violation. See Title 18, United Stated Code, sections 3559(a)(3) and 3583(k).
Furthermore, if Defendant commits any criminal offense under chapter 109A, 110, or 117, or
section 1201 or 1591 of Title 18 of the United States Code, for which imprisonment for a term
longer than | year can be imposed, the court shall revoke the term of supervised release and require
the defendant to serve a term of imprisonment of not less than 5 years. See Title 18, United States
Code, Section 3583(k). Defendant understands that he cannot have the imposition or execution
of the sentence suspended, nor is he eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier's check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

4. Pursuant to Title 18, United States Code, Section 3014(a)(3), if the court determines

that the Defendant is a non-indigent person, the Defendant will pay to the Clerk of the United
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 3 of 17

States District Court a special assessment in the amount of five thousand dollars ($5000.00) per
count of conviction. The payment will be by cashier’s check or money order, payable to the -
Clerk of the United States District Court, c/o District clerk’s Office, P.O. Box 61010, Houston,
TX 77208, Attention: Finance. |
Immigration Consequences

5. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status if he is not a citizen of the United States. Defendant understands that if he is
not a citizen of the United States, by pleading guilty he may be removed from the United States,
denied citizenship, and denied admission to the United States in the future. Defendant’s attorney
has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty. 2

Waiver of Appeal and Collateral Review

6. Defendant is aware that Title 28, United States Code, section 1291 , and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2055, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. In the event

Defendant files a notice of appeal following the imposition of the sentence or later collaterally
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 4 of 17

attacks his conviction or sentence, the United States will assert its rights under this agreement and
seek specific performance of these waivers.

7. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he may have received from his counsel, the United
States or the Probation Office, is a prediction and not a promise, did not induce his/her guilty plea,
and is not binding on the United States, the Probation Office or the Court. The United States does
not make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005),
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

8. Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.

The United States’ Agreements

9. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count 2 and 3 of the indictment and persists

in that plea through sentencing, and if the Court accepts this plea agreement, the

United States will move to dismiss any remaining counts of the indictment at the

time of sentencing;

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his intent to plead guilty, thereby permitting the

4
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 5 of 17.

United States to avoid preparing for trial and permitting the United States and the
Court to allocate their resources more efficiently.

Agreement Binding - Southern District of Texas Only

10. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. This plea agreement binds only the United States
Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any other
United States Attorney’s Office. The United States Attorney’s Office for the Southern District of
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

11. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right: 2

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.

 
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 6 of 17

Sentence Determination

12. Defendant is aware that the sentence will be imposed after consideration of the United

 

States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the

provisions of Title 18, United States Code, Section 3553(a). Defendant nonethele

SS

acknowledges and agrees that the Court has authority to impose any sentence up to and including

the statutory maximum set for the offense(s) to which Defendant pleads guilty, and that the

sentence to be imposed is within the sole discretion of the sentencing judge after the Court has

consulted the applicable Sentencing Guidelines. Defendant understands and agrees that the

parties’ positions regarding the application of the Sentencing Guidelines do not bind the Court and

that the sentence imposed is within the discretion of the sentencing judge. If the Court shou

Id

impose any sentence up to the maximum established by statute, or should the Court order any or

all of the sentences imposed to run consecutively, Defendant cannot, for that reason alone,

withdraw a guilty plea, and will remain bound to fulfill all of the obligations under this plea

agreement.
Rights at Trial

13. Defendant understands that by entering into this agreement, he surrenders certa

rights as provided in this plea agreement. Defendant understands that the rights of a defendant

 

include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would
have the right to a speedy jury trial with the assistance of counsel. The trial may
be conducted by a judge sitting without a jury if Defendant, the United States, and
the court all agree.

(b) Ata trial, the United States would be required to present witnesses and other
evidence against Defendant. Defendant would have the opportunity to confront
those witnesses and his attorney would be allowed to cross-examine them. In turn,

6

in
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 7 of 17

Defendant could, but would not be required to, present witnesses and other

evidence on his own behalf. If the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena power of the

court; and

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

14. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Counts 2 and 3 of the Indictment. If this case were to proceed to trial, the United States could
prove each element of the offenses of receipt and possession of child pornography beyond a
reasonable doubt. The following facts, among others would be offered to establish the

Defendant’s guilt:

a. On or about October 19, 2017, FBI SA Ryan Shultz, using a computer connected

 

to the Internet and utilizing a law enforcement tool that allows single-source downloads from the
BitTorrent P2P network, conducted an online investigation into the sharing of child pornography
through that network. SA Shultz identified a computer on the BitTorrent P2P file sharing network
with the IP address of 73.6.152.192 as a potential download candidate, or source, for files of
investigative interest. SA Shultz directed his investigation to this computer at IP address
73.6.152.192 as it had been detected as being associated with investigative files of interest by
investigators conducting keyword searches or hash value searches for files related to child
exploitation material, including child pornography, on the BitTorrent network.

b. On the same date, SA Shultz successfully downloaded two files that the computer

at IP address 73.6.152.192 was making available. A review conducted of the downloaded files

 
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 8 of 17°

confirmed them to be child pornography as defined by Title 18, United States Code, Section 2256.
The first file was a video that was approximately 48 seconds in length which depicts an underage
female, who appears to be under the age of 10, being orally penetrated by the penis of a canine.
The second file was a video that is approximately 5 minutes and 24 seconds in length which depicts
an underage female, who appears to be under the age of 12, being vaginally penetrated by a foreign
object.

c. SA Shultz also logged additional sessions with regard to above JP address between
August 20, 2017, and October 18, 2017. During that time, SA Shultz observed a video file that
is approximately 3 minutes and 28 seconds in length which depicts a minor female, estimated to
be less than 14 years of age, being anally penetrated by a foreign object. He further observed a
video file that is approximately 6 minutes and 18 seconds in length which depicts a minor female,
estimated to be less than 12 years of age, being orally and anally penetrated by an erect penis of
an adult male.

d. On January 8, 2018, FBI served a subpoena to Comcast Communications for
subscriber information associated with the above IP address. Comcast indicated the subscriber on
the date and time requested associated with that IP address was the Defendant, James Dover in
Katy, Texas.

e. On February 23, 2018, a federal search warrant was executed at the Defendant's
residence in Katy, Texas. At the time of the execution of the search warrant, the Defendant was
present. After being read his Miranda Rights, the Defendant chose to make a statement. The
Defendant stated that he had downloaded and viewed child pornography for a period of

approximately six months, though he denied having any sexual interest in children. He explained
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 9 of 17.

his pursuit of child pornography as being that of curiosity. His curiosity evolved from being that

of minor females around the age of 18 to actively looking for images of nude females that were

 

clearly children of approximately 8, 9, or 10 years of age. The Defendant stated that he had since
shredded, or deleted, all the child pornography from the office computer because he was done with
it.

f. The Defendant admitted to downloading the uTorrent program to his desktop
computer and utilizing that program to download torrents containing child pornography. :

g. The Defendant stated that he typically would download the content, view it and

 

shortly thereafter delete it. The Defendant denied or could not recall saving any files for long-term
viewing purposes. The Defendant acknowledged that any child pornography found on his desktop
computer arrived there as a result of his actions. The Defendant further acknowledged that he
was fully aware that possessing, receiving and distributing child pornography material was illegal.

h. Through his investigation, SA Shultz was able to determine that the Defendant had
been utilizing the uTorrent program and was first observed online and receiving known child
pornography material on June 22, 2017, and was last observed on January 5, 2018. |

i. During the course of the search, SA Shultz seized a HP Compaq desktop computer
s/n MXL9330LBD with a Hitachi 500GB hard drive s/n melbleaf. A forensic exam was
performed on these devices and agents discovered 5 images of young children engaged in sexually .
explicit conduct as defined under federal law (18 U.S.C. 2256(2)(A)). The images include
children ranging under the age of 12 and the sex acts depicted include oral, vaginal and/or anal
penetration of the minor as well as the lascivious display of the minor’s genitals.

j. Additionally, Agents found the Peer-to-Peer software program uTorrent, a

 
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 10 of 17

BitTorrent cross-protocol program, as well as forensic wiping software. Agents also found .LNK

files of the movie titles that are suggestive of child pornography.

 

k. SA Shultz, through his investigation, was able to review all the law enforcement

downloaded material from the IP address 73.6.152.192 between August 20, 2017, and October |

9,

2017, and found approximately 10 video files and 138 image files which meet the statutory federal

definition of child pornography. The material observed depicts female minors, ranging from

8

to 14 years of age, engaged in various sex acts to include masturbation, oral penetration, vaginal

penetration, anal penetration, bestiality and the lascivious display of the genitals.
I. The Defendant’s desktop computer and hard drive were manufactured outside

the state of Texas (China). Consequently, the computer media at issue which was used

of

to

distribute, receive and possess the child pornography traveled in foreign or interstate commerce.

Further, the Defendant used the Internet which is a means and facility of interstate commerce

to

distribute, receive and possess the child pornography which was found on the above referenced

media devices.
Breach of Plea Agreement

15. If Defendant should fail in any way to fulfill completely all of the obligations und

 

er

this plea agreement, the United States will be released from its obligations under the plea

agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,

conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowing

withholds evidence or is otherwise not completely truthful with the United States, then the United

States may move the Court to set aside the guilty plea and reinstate prosecution. Any information

10

 

ly
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 11 of 17

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution. |

Restitution, Forfeiture, and Fines ~ Generally

16. This Plea Agreement is being entered into by the United States on the basis

Defendant’s express representation that he will make a full and complete disclosure of all assets

of

over which he exercises direct or indirect control, or in which he has any financial interest.

Defendant agrees not to dispose of any assets or take any action that would effect a transfer

property in which he has an interest, unless Defendant obtains the prior written permission of the

United States.

17. Defendant agrees to make complete financial disclosure by truthfully executing

of

a

sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea

 

agreement. Defendant agrees to authorize the release of all financial information requested

by

the United States, including, but not limited to, executing authorization forms permitting the

United States to obtain tax information, bank account records, credit histories, and social secur

information. Defendant agrees to discuss and answer any questions by the United States relating

to Defendant’s complete financial disclosure.
18. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets
the United States and to assist fully in the collection of restitution and fines, including, but n

limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating

facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents

necessary to effectuate such transfer. Defendant also agrees to direct any banks which have

custody of his/her assets to deliver all funds and records of such assets to the United States.

1]

ty

 
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 12 of 17

19. Defendant understands that forfeiture, restitution, and fines are separate components

of sentencing and are separate obligations.
Restitution
20. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of

conviction. Defendant stipulates and agrees that as a result of his criminal conduct, the victim(s)

 

incurred a monetary loss in an amount to be determined either before sentencing or within 90 days
of the sentencing hearing. Defendant understands and agrees that the Court will determine the
amount of restitution to fully compensate the victim(s). Defendant agrees that restitution imposed
by the Court will be due and payable immediately and that Defendant will not attempt to avoid or
delay payment. Subject to the provisions of paragraph 6 above, Defendant waives the right to
challenge in any manner, including by direct appeal or in a collateral proceeding, the restitution
order imposed by the Court. :
Forfeiture

21. Defendant stipulates and agrees that the property listed in the Indictment’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the

forfeiture of that property. In particular, but without limitation, Defendant stipulates that the

 

following specific property is subject to forfeiture:
a HP Compaq desktop computer s/n MXL933OLBD with a Hitachi 5OOGB hard drive sin

melbleaf. |
22. Defendant agrees to waive any and all interest in any asset which is the subject of a

related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

12
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 13 of 17

23,

immediately following this guilty plea, pursuant to Federal Rule of Criminal Proced

32.2(b)(4)(A).
24,
challenge the forfeiture of property in any m

proceeding.

25. Defendant understands that under

order Defendant to pay a fine that is sufficien

imprisonment or term of supervised release, it

the Court will be due and payable immediately

payment. Subject to the provisions of paragra

the fine in any manner, including by direct app

Notification of the Sex Offende

26. Defendant has been advised,

Registration and Notification Act, a federal law

in each of the following jurisdictions: where
is a student. The Defendant understands that
his name, his residence address and the names
an employee or a student, among other inform

requirement to keep the registration current in

he resides, is an employee, or is a student not

Defendant consents to the order of forfeiture becoming final as to Defend

Subject to the provisions of paragraph 6 above, Defendant waives the right

]

ant

ure

to

anner, including by direct appeal or in a collateral

fines
the Sentencing Guidelines the Court is permitted
t to reimburse the government for the costs of a

f any. Defendant agrees that any fine imposed

 

, and Defendant will not attempt to avoid or delay
ph 6 above, Defendant waives the right to challenge
eal or in a collateral proceeding. :

r Registration and Notification Act

and understands, that under the Sex Offender
, he must register and keep the registration current
he resides; where he is an employee; and where he
the requirements for registration include providing
and addresses of any places where he is or will be
ation. The Defendant further understands that the
ch

cludes informing at least one jurisdiction in whi

later than three (3) business days after any change

13

 

 
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 14 of 17

of residence, employment, or student status. Defendant has been advised, and understands, that
failure to comply with these obligations subjects him to prosecution for failure to register under
federal law, 18 U.S.C. §2250, which is punishable by a fine or imprisonment, or both. |
Complete Agreement

27. This written plea agreement, consisting of 17 pages, including the attached addendum
of Defendant and his attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because

he is guilty.

14

 
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 15 of 17

28. Any modification of this plea agreement must be in writing and signed by all

 

 

 

 

 

 

 

 

 

parties.
Filed at ( 4 ust Texas, on OGE LY , 2019,
nae
Subscribed and sworn to before me on OG ZY , 2019.
DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK
By:
APPROVED:
Ryan K. Patrick
United States Attorney
7
By: Ky
{4iberly Ann Leo ~ David Adler
Assistant United States Attorney Attorney for Defendant

Southern District of Texas

15
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 16 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL NO. H-18-452

JAMES GYLLING DOVER,
Defendant.

OD th iH

PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his/her rights with respect to the pending indictment. I

 

have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements and I have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. I have also explained to Defendant that the
Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, I have carefully reviewed every part of this

plea agreement with Defendant. To my knowledge, Defendant’s decision to enter into this

(fay |g

Attorney for Defendant Date

isan informed and voluntary_one.

fi

agreeme

     

 

 

I have consulted with my attorney and fully understand all my rights with respect to the

 

indictment pending against me. My attorney has fully explained, and | understand, all my rights

with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual

16
Case 4:18-cr-00452 Document 36 Filed on 10/24/19 in TXSD Page 17 of 17.

which may apply in my case. | have read and carefully reviewed every part of this plea agreement

with my attorney. J understand this agreement and I voluntarily agree to its terms.

CI v/a

Date

 

 

 

17
